DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-17 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarek at al. (“Jarek”, US 2017/0334500 A1).1) Regarding claim 1, Jarek discloses a single-track vehicle (Fig. 4), comprising: 	a display device (Fig. 8: display 280) configured to display at least a first display layout and a second display layout (Figs. 9-25); and 	a control device (¶0106; Fig. 3 with regard to the operator interface controller) coupled to the display device (¶0106) and configured to control display of the first display layout and the second display layout (¶0106-108),  	wherein 	the first display layout and the second display layout each have a respective main display field (Figs. 11 and 16), 	the first display layout is configured to display one or more of a current vehicle speed, a current engine speed, a current gear stage, and a current desired speed of the single-track vehicle (¶0124 with reference to Figs. 20A-B and 25) in the first display layout main display field (Figs. 20A-B and 25). 	As per the limitation the second display layout is configured to display one or both of a plurality of menu items of a selection menu and information relating to comfort functions of the single-track vehicle in the second display layout main display field. 	Jarek discloses, in Fig. 11, providing an audio interface display layout via an audio button, which can be interpreted as enabling comfort function. 	Jarek discloses, in ¶0146-150, another embodiment that enable a home screen (Fig. 41) to be interacted by an operator to cause another display layout to be provided with a plurality of options for the operator to select from a menu.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the menu features into the display layout of Fig. 11, with the motivation to 2) Regarding claim 2, as per the limitation wherein the first display layout and the second display layout each have at least one first secondary display field adjacent to their respective main display fields (Jarek discloses, in ¶0123-130 with reference to Figs. 9-25 and 41, the concept of providing input buttons (Figs 1-12: buttons 302, 304, 306, 308, 310; or Fig. 41 inputs 1026) to toggle through different displays on an area below a display layout (corresponding to switching elements within a display field). 	3) Regarding claim 3, as per the limitation wherein the respective first secondary display fields are below their respective main display fields (see Figs. 9-25 and 41).  	4) Regarding claim 4, as per the limitation wherein at least partially identical first information (button selections for selecting corresponding display layouts via buttons 302, 304, 306, 308, 310; or Fig. 41 inputs 1026) is presented in the first secondary display field in the first display layout and in the first secondary display field in the second display layout (see Figs. 9-11 and 25: inputs 302, 304, 306, 308 and 310 for selecting corresponding display layouts). 	5) Regarding claim 6, as per the limitation wherein the at least partially identical first information is presented at an identical position in the respective first secondary display fields. (Jarek Figs. 9-11 and 25: inputs 302, 304, 306, 308, and 310). 	6) Regarding claim 7, as per the limitation wherein the first display layout and the second display layout each have at least one second secondary display field adjacent to their respective main display fields Jarek discloses, in ¶0148-149 with reference to Fig. 41, the concept of providing a status bar that may configured by the operator to be integrated into any display option. Notice the use of multiple display indication elements (i.e., 1054, 1056, 1060, 1058 and 1062) for display (e.g., displaying the phone status, direction of travel, temperature or time respective indications respectively, in which the elements to the right (i.e., 1060 1058 and 1062 can be interpreted as a display to the right of indicator bar 1028 (corresponding to a second secondary display field adjacent to the first and second display layouts respectively) and the elements to the left (i.e., 1054 and 1056 can be interpreted as a display to the left of indicator bar 1028 (corresponding to a different or third secondary display field)). 	7) Regarding claim 8, as per the limitation wherein the respective second secondary display fields are above their respective main display fields (see analysis of the rejection of claim 7). 	8) Regarding claim 9, as per the limitation wherein at least partially identical second information is presented in the second secondary display field in the first display layout and in the second secondary display field in the second display layout ( see Fig. 41 with regard to each indication (e.g., phone status and email status). 	9) Regarding claim 10, as per the limitation wherein the at least partially identical second information is range-based information relating to the single-track vehicle.  	Jarek discloses, in another embodiment, providing speed/gas status within an indication field, see Figs. 46A-B, and 48A-B positioned to the right side.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement the speed/gas status into the status bar field 1028 of Fig. 45, especially since Jarek already illustrates providing multiple status indications, with the motivation to enhance the user status notification features of the system. 	10) Regarding claim 11, as per the limitation wherein the at least partially identical second information is presented at an identical position in the respective second secondary display fields (see analysis of the rejections of claims 7: Jarek: Fig. 41). 	11) Regarding claim 12, as per the limitation wherein the first display layout and the second display layout each have at least one third secondary display field adjacent to their respective main display fields (see analysis of the rejection of claim 7; Fig. 41).  	12) Regarding claim 13, as per the limitation wherein the respective third secondary display fields are above their respective main display fields (see analysis of the rejection of claim 7; Fig. 41). 	13) Regarding claim 15, as per the limitation an operating device configured to interacts with the control device such that, in response to an output signal from the operating device, the first display layout is changed to the second display layout (¶0106; ¶0147-150 with reference to Fig. 41 inputs 1026).  	14) Regarding claim 16, as per the limitation a capture device configured to interact with the control device such that, in response to an output signal from the capture device, the first display layout is changed to the second display layout (¶0147-150 with reference to Fig. 41 inputs 1026). 	 	15) Regarding claim 17, as per the limitation a capture device configured to interact with the control device such that, in response to an output signal from the capture device, the first display layout is changed to the second display layout (¶0147-150 with reference to Fig. 41 inputs 1026).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarek in view of Downs (US 5629668).
 	1) Regarding claim 5, as per the limitation wherein the at least partially identical first information is status information relating to comfort functions of the single-track vehicle. 	According to applicant’s specification, in ¶0014, comfort status information may be the outside temperature measurement. 	Jarek illustrates, in Fig. 41 providing the status of the temperature, see element 1058, however Jarek provides the temperature above the main display region. 	Downs illustrates, in Figs. 2a-e, the concept of providing temperature status in the lower portion of a display layout. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing temperature status in the lower portion of a display layout as taught by Downs, into the system as taught by Jarek, with the motivation to enhance temperature status display features of the system.
Allowable Subject Matter
Claim(s) 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 9452678 B1; US 20190220179 A1; US 20130239732 A1; US 20130158792 A1; US 20190210683 A1; US 20130054118 A1; US 20140109080 A1; US 20150185545 A1, systems with adjustable display layouts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684